t c summary opinion united_states tax_court calvin e and carol d neymeyer petitioners v commissioner of internal revenue respondent docket no 12161-o00s filed date calvin e and carol d neymeyer pro_se kathleen c schlenzig for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the issues are whether petitioner carol d neymeyer petitioner is entitled to deduct gambling_losses a sec_1 section references are to the internal_revenue_code in effect for the year in issue - - expenses of a trade_or_business under sec_162 or in the alternative under sec_165 petitioners resided in clinton iowa at the time the petition was filed background the facts may be summarized as follows prior to petitioner enjoyed off and on or vacation gambling in nevada with her husband at that time petitioner was a housewife in petitioner decided that she could make some money gambling she began playing the slot machines at a local riverboat casino primarily the mississippi bell ii and financed her playing primarily with cash advances from credit cards on two occasions she won sufficient money for the casino to issue forms w-2g certain gambling winnings to petitioner reporting winnings of dollar_figure and dollar_figure in september or date petitioner looked at her records and realized that she was going into debt she decided to quit gambling get a job and pay off the accumulated debt petitioners did not report the dollar_figure on their joint federal_income_tax return petitioners claimed the standard respondent adjusted the taxable_amount of social_security_benefit that was received and reported petitioners have not challenged that adjustment it appears that petitioner won an additional dollar_figure for which a form w-2g was issued respondent however included only dollar_figure in the notice_of_deficiency and has not asserted an increased deficiency deduction for married_filing_jointly on their return upon examination respondent included the dollar_figure in petitioners’ gross_income petitioners contend that petitioner was in the trade_or_business of gambling and that her losses exceeded the amount of income she realized from gambling discussion sec_61 defines gross_income to mean all income from whatever source derived winnings from slot machines are includable in gross_income see bauman v commissioner tcmemo_1993_112 sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the initial issue here is whether petitioners' gambling activity constituted a trade_or_business if petitioner were engaged in a trade_or_business of gambling_losses to the extent that they would be deductible under sec_165 would be deducted in computing adjusted_gross_income see sec_62 on the other hand if petitioner were not in a trade_or_business of gambling her losses would be deductible as an itemized_deduction to be engaged in a trade_or_business within the meaning of sec_162 an individual must be involved in the activity with continuity and regularity and the primary purpose for engaging in the activity must be for income and profit 480_us_23 whether a q4e- taxpayer is carrying_on_a_trade_or_business requires an examination of all the facts in each case 312_us_212 petitioner’s gambling activity in consisted of playing the slot machines in iowa on approximately days during the 274-day period from january to date and taking two short trips to nevada where she also played the slot machines prior to commencing the activity petitioner did not consult with any professional gamblers or do any research concerning professional gambling she did not know whether she was required to have a professional gambling license petitioner claims that she kept records of her winnings and losses in a notebook she however destroyed those records when she abandoned the gambling activity in the fall of the only records of her activity are credit card statements showing cash advances at the casinos that she visited and casino records from the mississippi belle il we do not find that petitioner’s activity was continuous or regular and while petitioner certainly desired to win money she did not engage in the activity for the primary purpose of income and profit indeed for example the destruction of her records cuts across the suggestion that she considered herself to be in the trade_or_business of gambling rather petitioner’s activity more resembles a diversion than a professional - - engagement a sporadic activity hobby or an amusement diversion does not qualify as a trade_or_business commissioner v groetzinger supra pincite in sum petitioner was not engaged in the trade_or_business of gambling in turning to a wagering loss deduction we are willing to assume that petitioner lost more than she won sec_165 however provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions petitioners claimed the standard_deduction on their federal_income_tax return the standard_deduction amount claimed on the return and allowed dollar_figure exceeds the amount of the gambling_losses dollar_figure that would be allowable and petitioners have not established that they had other itemized_deductions greater than dollar_figure the difference between the amount allowed and the loss accordingly petitioners are not entitled to a separate deduction for gambling_losses see umstead v commissioner tcmemo_1982_573 carter v commissioner tcmemo_1976_23 respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
